United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3481
                                    ___________

Tommy Williams, Individually and as *
Surviving Partner of Gloria Williams,
                                    *
                                    *
           Appellant,               * Appeal from the United States
                                    * District Court for the
     v.                             * Western District of Missouri.
                                    *
American Family Mutual Insurance    * [UNPUBLISHED]
Company,                            *
                                    *
           Appellees.               *
                               ___________

                              Submitted: February 10, 2010
                                 Filed: February 16, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this diversity action against American Family Mutual Insurance Company
(American Family), Tommy Williams appeals the District Court’s1 adverse grant of
summary judgment based on res judicata. Proceeding pro se on appeal following his
attorney’s suspension from this court’s bar, Williams contends that his attorney failed
to prosecute his prior state court case, which resulted in a final adverse judgment on


      1
        The Honorable Fernando J. Gaitan, Chief Judge, United States District Court
for the Western District of Missouri.
the merits of virtually identical claims. After careful de novo review, Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we find no basis for reversal. See Niere
v. St. Louis County, Missouri, 305 F.3d 834, 837–838 (8th Cir. 2002) (elements of res
judicata under Missouri law); cf. Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.
1988) (no constitutional right to effective assistance of counsel in civil case; remedy
is malpractice claim). Accordingly, we affirm.
                        ______________________________




                                         -2-